Cordy, J.
(dissenting, with whom Cowin, J., joins). I disagree with the court’s conclusion that the affidavit supporting the warrant to search the defendant’s apartment failed to establish the requisite nexus between the defendant’s drug activity and his residence, and would reverse the allowance of the defendant’s motion to suppress.
When reviewing the sufficiency of a search warrant application, “we determine whether, based on the affidavit in its entirety, the magistrate had a substantial basis to conclude that a crime had been committed . . . and that the items described in the warrant were related to the criminal activity and probably in the place to be searched” (citation omitted). Commonwealth v. O’Day, 440 Mass. 296, 298 (2003). Commonwealth v. Upton, 394 Mass. 363, 370 (1985). “ ‘The nexus may be found in “the type of crime, the nature of the missing items, the extent of the suspect’s opportunity for concealment, and normal inferences as to where a criminal would be likely to hide” ’ the drugs he sells.” Commonwealth v. O’Day, supra at 302, quoting Commonwealth v. Cinelli, 389 Mass. 197, 213, cert, denied, 464 U.S. 860 (1983).
In concluding that the affidavit was insufficient, the court relies principally on Commonwealth v. Smith, 57 Mass. App. Ct. 907, 908 (2003), in which the Appeals Court stated that “the observations by the police of the defendant driving, either to or from his home, without more, established no connection between his home and the controlled buys” (emphasis added). Here there was more.1 The affidavit in support of the search warrant application includes information that (1) the defendant sold drugs to the informant numerous times in the past; (2) the defendant utilized a common method of operation to consummate those drug sales; *444(3) the method of operation included taking orders over the telephone and directing the informant to meet him at a certain location and a certain time to complete the transaction; (4) this method of operation was confirmed by the controlled purchase, during which the police saw the defendant leave from an apartment after receiving the call from the informant and drive directly to the location where he instructed the informant to meet him, for the purpose of delivering the drugs; and (5) the police established that the defendant lived in the apartment. The affidavit also included information from the affiant police officer, who was experienced in the methods of operation used by drug delivery services, to the effect that drug delivery services operate in the manner described in the affidavit for the purposes of keeping drug transactions away from the dealer’s “principal residence where they store narcotics intended for distribution,” and limiting “law enforcement[] opportunities to connect [dealers] to the narcotics they distribute.” See Commonwealth v. Pina, 71 Mass. App. Ct. 653, 657 (2008).
This information, and the normal inferences that can be drawn therefrom, provided the magistrate with a substantial basis from which to conclude that the defendant likely stored drugs and related items in his apartment. Most significantly, the informant’s description of the defendant’s drug delivery method was corroborated by police observation of a controlled purchase consistent with that method, which originated from the defendant’s apartment. See Commonwealth v. Luthy, 69 Mass. App. Ct. 102, 109 (2007) (finding probable cause where controlled purchases corroborated defendant’s usual method of operation, which consisted of delivering drugs away from his residence after receiving telephone calls from buyers); Commonwealth v. Hardy, 63 Mass. App. Ct. 210, 213 (2005) (finding probable cause in part because of “defendant’s pattern of driving directly from his home to drug transactions”). See also 2 W.R. LaFave, Search and Seizure § 3.7(d), at 420-421 (4th ed. 2004) (“[T]here need not be definite proof that the seller keeps his supply at his residence .... [I]t will suffice if there are some additional facts . . . which would support the inference that the supply is probably located there”).2 Further, the affiant police officer, based on *445his relevant experience and expertise, stated that drug delivery services operate in the manner described by the informant (and corroborated by police observation) to keep drug transactions away from the storage location (here, the dealer’s residence). See Commonwealth v. Anthony, 451 Mass. 59, 71-72 (2008), and cases cited (magistrate may rely in part on affiant police officer’s experience and expertise when determining whether probable cause exists); 2 W.R. LaFave, supra at § 3.2(c), at 40-47 (police officer’s experience and expertise may be considered when making probable cause determination). See also id. at § 3.7(d), at 421-422 (“it is commonly held that [a] gap can be filled merely on the basis of the affiant-officer’s experience that drug dealers ordinarily keep their supply, records and monetary profits at home”).* 3,4
*446The other cases on which the court relies are not to the contrary. The court cites Commonwealth v. O’Day, supra, and Commonwealth v. Blake, 413 Mass. 823 (1992), to illustrate the kinds of facts that are lacking from the affidavit in this case. See ante at 442. To the extent that the affidavits in those cases established a stronger nexus between the defendants’ drug selling and their residences than the affidavit in this case, neither case established the constitutional minimum for a finding of probable cause. “The fact that police never observed short-term visitors or other evidence of drug transactions at the defendant’s residence, as in Commonwealth v. O’Day, supra at 302, is not fatal to probable cause, because the defendant’s usual method of operation was to deliver drugs away from his apartment.” Commonwealth v. Hardy, supra.
In my view, the warrant to search the defendant’s apartment was supported by probable cause. Accordingly, I respectfully dissent.

In Commonwealth v. Smith, 57 Mass. App. Ct. 907, 908 (2003), the Appeals Court relied heavily on its earlier decision in Commonwealth v. O’Day, 56 Mass. App. Ct. 833 (2002), S.C., 440 Mass. 296 (2003), a case in which this court reached a contrary conclusion on further appellate review. See Commonwealth v. Pina, 71 Mass. App. Ct. 653, 657 n.3 (2008), citing Commonwealth v. O’Day, supra at 304.


See, e.g., United States v. Wood, 879 F.2d 927, 930 (D.C. Cir. 1989) *445probable cause to search defendant’s house where codefendants “negotiated a drug sale with [undercover detective] by telephone from the . . . house, left the house together, sold cocaine to [the detective], and then returned to the house together”); State v. Sykes, 412 N.W.2d 578, 583-584 (Iowa 1987) (probable cause to search defendant’s residence where defendant engaged in repeated drug sales and police observed defendant travel between home and comer on which he was known to sell). Contrast Ex parte Perry, 814 So. 2d 840, 841-843 (Ala. 2001) (no probable cause where affidavit recounted three undercover buys at “neutral location[s]” and affiant stated that dealers often sell at locations away from their “residence and/or ‘stash house,’ ” because affidavit provided no information that defendant ever “came from or went to his residence directly before or directly after any of the drag sales”).


See, e.g., United States v. Johnson, 437 F.3d 69, 71-72 (D.C. Cir. 2006), quoting United States v. Thomas, 989 F.2d 1252, 1254 (D.C. Cir. 1993) (affidavit sufficient where expert testimony provides that in affiant’s experience, “drug dealers frequently keep business records, narcotics, proceeds from sales, and firearms in their houses”); United States v. Reddrick, 90 F.3d 1276, 1281 (7th Cir. 1996), quoting United States v. Lamon, 930 F.2d 1183, 1188 (7th Cir. 1991) (“in the case of drag dealers evidence is likely to be found where the dealers live”); United States v. Pitts, 6 F.3d 1366, 1369 (9th Cir. 1993) (same). This inference is only permissible, however, if “the affidavit provides factors establishing that the defendant was a drag dealer as opposed to someone in possession of drugs for personal use.” 2 W.R. LaFave, Search and Seizure § 3.7(d), at 422 n.169 (4th ed. 2004). The controlled purchase in this case established that the defendant was a drag seller as opposed to a purchaser.


Although the officer’s statements about drag delivery services bolster the inference that the defendant probably stored drugs and related items in his apartment, I do not consider these statements necessary to a finding of probable cause in light of all of the other facts set forth in the affidavit. Thus, in my view, the affidavit in this case was more than sufficient to establish the requisite nexus between the defendant’s drag activity and his apartment.